Citation Nr: 1140356	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral knee disorder.  

In August 2009, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDING OF FACT

A chronic bilateral knee disorder is not shown in service or for many years thereafter; and, the competent and credible evidence fails to establish a causal relationship between any current bilateral knee disability and his active service.  


CONCLUSION OF LAW

Bilateral knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2008.  The letter fully addressed the notice elements.  This letter advised the appellant of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The March 2008 letter also informed the appellant of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist an appellant in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the appellant's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Statements from the appellant were also considered.  

The Board notes that its June 2010 Remand it was observed that the Veteran had provided a history of VA treatment for his knee disability since the mid-1990s.  Reference was also made to a January 2000 VA treatment note that referenced the Veteran undergoing knee surgery in 1995.  The matter was therefore Remanded to obtain VA treatment records since 1990.  Additional VA records were received.  However, there were no records pre-dating January 2000.  The Appeals Management Center (AMC) related in a January 2011 letter to the record that there were no VA treatment records from 1990 to 2000.  The Veteran was advised of the same by telephone in January 2011.  Significantly, the appellant indicated in a May 2011 statement that he had no additional outstanding evidence.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

In determining that obtaining a VA examination and/or opinion is not necessary to adjudicate this appeal, the record is absent any evidence of a bilateral knee condition in service or for many years thereafter.  The records are simply devoid of such evidence.  The appellant has also failed to provide any evidence showing a nexus between his bilateral knee condition and service.  Finally, as will be discussed in greater detail below, his assertion as to chronicity and continuity of symptomatology is not deemed credible.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim of service connection since it could not provide evidence of a past event.  

The appellant was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in August 2009.  In this regard, the Board notes that the record was held open to permit the Veteran the opportunity to submit records from a private physician showing treatment shortly after his service discharge.  No such evidence has been submitted.

The available records and medical evidence, to include private treatment and VA treatment records, have thus been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. App. 183 (2002).

Service Connection 

The appellant asserts that service connection is warranted for bilateral knee disorder based upon incurrence in service.  He claims that he had soreness of the knees in service and he was provided knee braces for this condition.  He related that due to running, training, and his work as a warehouseman in service, he now has a bilateral knee disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are negative for findings of complaints, treatment, or diagnosis of a bilateral knee disorder.  When the appellant was seen in July 1969 during separation examination, it was noted that he had cramps in his legs after playing football.  He used no medication and had no complications or sequel.  Clinical evaluation of his lower extremities was evaluated as normal.    

After service, the first medical evidence of record for treatment of the appellant's knees was by VA in January 2000.  These records indicate that he had right arthroscopic surgery in 1995 when loose cartilage was removed.  He related that he had no further trouble since that time.  In October 2002, it was noted that he had arthroscopic surgery of both knees.  He related that he had pain and swelling of the right knee, mostly after a long day.  He was recently started on Naproxen and he responded well to it.  The examiner stated that the appellant's x-rays showed minimal degenerative changes over the medial compartment of the knees.  The appellant had complaints of swelling over the lateral aspect of his knee.  The examiner stated that he believed this to be normal for somebody of his size, who was on their feet a lot, and who was 52 years of age.  

Private treatment records from February 2009 to August 2010 from Leonard Rheumatology were obtained and associated with the claims folder.  These records showed that the appellant was receiving ongoing treatment for Reiter's disease and ankylosing spondylitis of the joints, specifically of the knees, more left than right.  He received injections of the knees during this time.  

The appellant testified at a Travel Board hearing in August 2009.  He related that he had soreness of the knees during service and was provided with knee braces at that time.  He testified that he began treatment with a private physician shortly after service and received treatment for 8 or 9 years.  Thereafter, he stated that he just suffered from the pain until he was treated by VA nearly 20 years later.  He also testified that no doctor had told him that his knee disorder was due to service, but that a VA examiner told him that lots of veterans had problems with their knees and that with all of the running and "stuff" they had to do, they had problems with their knees.  It looked as if his just got worse in time.  

As noted above, the record was left open for 30 days for the appellant to provide the records from the private physician that he stated treated him for his knees shortly after service.  No records were received from the appellant related to that claimed treatment.  

On review, the Board finds that the totality of evidence is against a finding of service connection for a bilateral knee disorder.

First, as discussed, there is no evidence of a chronic bilateral knee disorder in-service or for many years thereafter.  The first medical evidence of knee complaints was in 2000, which indicated that the appellant underwent arthroscopic surgery in 1995.  There is also no documented evidence of knee disorder prior to 1995.  

The appellant is competent to report in-service complaints of bilateral knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1991).  He alleges that he had soreness of the knees in service as a result of his constant running.  There was evidence of complaints of cramping in the legs after playing football.    There is also no indication that he was issued braces.  On the contrary, the examiner noted that there had been no medication, complications or sequelae.  There were also no findings, treatment, or diagnosis of a bilateral knee condition.  Leg cramping does not equate to a knee condition.  Indeed, had he been experiencing knee pain, as opposed to leg cramping, the Veteran would have been competent to distinguish the two and to have made the appropriate complaint.  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  Finally, as noted, the evaluation of the lower extremities on separation were found to be clinically normal. 

Further, while he provided a past history of soreness of the legs in service, and being prescribed braces for the same, there is nothing in the record to show treatment for the Veteran's bilateral knees until 1995, 25 years after service discharge.  Put another way, to the extent that the appellant may have had cramping of the legs in service, and soreness in the knees with prescribed braces in service, which has not been established other than by his lay statements, the complaints of soreness were not specifically attributed to any diagnosed disability or to active service.  

Irrespective of the foregoing, the claim is lacking with respect to the remaining element needed to establish a claim for service connection-evidence of a nexus between the claimed inservice disorder and a present disability.  

At the outset, the Board notes that credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the appellant's contentions regarding inservice knee complaints have been deemed to be competent, the fact that he made no complaints related to his knees at the time of separation from service, (other than leg cramps while playing football) coupled with the fact that his lower extremities were found to be clinically normal, does not support the appellant's contentions that he had continuity of symptomatology following inservice complaints.  Moreover, when he was examined in 2000, the appellant related treatment for his knees in 1995.  No mention was made with regard to his active service.  Taken in its aggregate, the Board finds that the Veteran's more recent assertion that his knee problems have existed since service to lack credibility. See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (held that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Additionally, the first musculoskeletal complaints noted since service was in 1995, which was 26 years after service discharge.  Although the appellant alleges that he was treated shortly after service for 8 to 9 years, no such evidence has been provided.  Moreover, this statement is eroded by the fact that treatment records dated in 2000 report a history of treatment in 1995 not in 1970.  The fact that the Veteran first filed a claim for service connection for bilateral knee condition in 2008, 39 years after leaving service, also causes the Board to question the Veteran's current assertion that he has experienced a bilateral knee condition since service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, on that application for benefits, the appellant did not indicate when his knee disability began and only indicated treatment received by VA.  The fact that the only evidence other than his assertions of a bilateral knee disorder are records many years after service, to include private records in 2009 to 2010, which show findings of Reiter's disease and ankylosing spondylitis, also serves as negative evidence.  Coupled together, the Board does not find the appellant's assertions as to chronicity and continuity of symptomatology to be credible.

The Board also notes that there is no persuasive medical evidence of record establishing that the appellant's diagnosed knee condition is etiologically related to active service.  The Board has however, considered the appellant's statements asserting a nexus between his current bilateral knee condition and his active duty service.  Although the appellant is competent to report that he had bilateral knee pain, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

Here, while the appellant is competent to describe his inservice bilateral knee complaints, the Board accords his statements regarding the etiology of his bilateral knee condition of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465, (1999).  Further, the appellant has offered only conclusory statements regarding the relationship between his inservice leg/knee complaints and his current bilateral knee condition.  He even testified at his Travel Board hearing that no physician has attributed his bilateral knee disorder to service.  He only indicated that a physician told him that lots of veterans have problems with their knees from running and "stuff", and his knees just look like they got worse in time.  The physician did not attribute any incident or event in service to his bilateral knee disorder.  

In contrast, an October 2002 VA outpatient treatment report specifically stated that minimal degenerative changes and complaints of swelling of the knees was normal for someone his size, who is on their feet a lot, and who was his age.  The examiner did not, however, attribute any bilateral knee findings to the appellant's active duty service.  The lack of any medical evidence between service and nearly 30 years later when there is evidence of a diagnosed bilateral knee condition, is the most probative of the evidence /no evidence of record.  As such, the preponderance of the evidence weighs against a finding that the appellant's bilateral knee disorder is due to any event or injury in service.  

Thus, barring a finding other than lay statements linking the appellant's bilateral knee disorder to service, service connection for bilateral knee disorder is not warranted.  



ORDER

Service connection for a bilateral knee disorder is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


